Citation Nr: 0603048	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-19 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
fibromyalgia, on appeal from an initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from September 
1990 to October 1994. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of February 2002 from the 
Muskogee, Oklahoma, Regional Office (RO), of the Department 
of Veterans Affairs (VA).  In that decision, the RO granted 
service connection for fibromyalgia and a 20 percent 
disability evaluation was assigned.  The veteran was notified 
of that decision and she appealed, claiming that her 
disability should be assigned a higher evaluation.  

In October 2004, the veteran, along with her husband,  
testified at a video conference hearing before the 
undersigned, who is the Veterans Law Judge designated by the 
Chairman to conduct that hearing.  38 U.S.C.A. § 7107(c) 
(West 2002).  A transcript of the hearing has been produced 
and is included in the claims folder for review.  Following 
that hearing, the Board remanded the claim so that a 
Supplemental Statement of the Case (SSOC) could be produced 
in accordance with 38 C.F.R. § 19.31 (2004).  This occurred 
in January 2005.  The claim has since been returned to the 
Board.  

The record reflects that in January 2005 the veteran was 
determined to be unfit for continuation of her participation 
in the VA vocational rehabilitation program.  It may be that 
as a result of that determination, the veteran may be 
eligible for other benefits, such as a total disability 
evaluation based on individual unemployability due to her 
service-connected disabilities.  The veteran is hereby put on 
notice of this possibility and it is up to her to further 
pursue this matter.  See 38 U.S.C.A. § 7722 (West 2002).  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on the part of the 
veteran.  


REMAND

As reported above, the veteran was awarded service connection 
for fibromyalgia via a rating action of February 2002.  That 
action was based upon VA medical examinations that were 
performed in August and November 2000.  The record reveals 
that since November 2000 although the veteran has been seen 
on numerous occasions by various doctors and medical 
practioners, she has not undergone a VA examination in order 
to determine the severity of her claimed disorder.

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2005).  VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995).  In this instance and upon first blush, it 
appears to the Board that the 2000 examinations are stale.  
The Board finds that a thorough and contemporaneous medical 
examination that takes into account the records of prior 
medical treatment (the complete claims folder) so that the 
disability evaluation will be a fully informed one should be 
accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
light of the applicable provisions of the VCAA, it is the 
Board's opinion that such an examination should be afforded 
the veteran before an appellate decision on the merits of her 
claim.

Accordingly, further appellate consideration will be deferred 
and the case is remanded to the RO/AMC for the following 
actions:

1.  The RO/AMC should contact the veteran 
and ask that she identify all sources of 
medical treatment received since January 
2004 for her fibromyalgia, and to furnish 
signed authorizations for release to the 
VA of private medical records (to include 
any TRICARE records and other medical 
records possibly located at the medical 
facility at Fort Sill, Oklahoma) in 
connection with each non-VA source 
identified.  The RO/AMC is put on notice 
that the veteran is the wife on an active 
duty member and her records may be filed 
under her name or they may be filed under 
the name of her husband.  The RO should 
specifically obtain the veteran's 
clinical treatment records from the 
doctors who have treated her for her 
fibromyalgia.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private or non-VA federal treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that she will have an opportunity to 
obtain and submit the records herself, in 
keeping with her responsibility to submit 
evidence in support of her claim.  38 
C.F.R. § 3.159 (2005).

2.  Only after all of the veteran's 
medical records and her reserve military 
records have been obtained and included 
in the claims folder, the RO should 
arrange for the veteran to be examined by 
an appropriate specialist, who has not 
previously examined her, and the 
specialist should comment on the severity 
of the veteran's fibromyalgia.  The 
claims folder and a copy of this remand 
are to be made available to the examiner 
to review prior to the examination.  Any 
indicated tests and studies should be 
conducted and all findings should be 
reported in detail.

The examiner should state whether the 
veteran's fibromyalgia is manifested by 
widespread musculoskeletal pain and 
tender points, with or without associated 
fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel 
symptoms, depression, anxiety, or 
Raynaud's-like symptoms that:

a).  require continuous medication for 
control; 
b).  are episodic, with exacerbations 
often precipitated by environmental or 
emotional stress or by overexertion, but 
that are present more than one-third of 
the time or; 
c).  are constant, or nearly so, and 
refractory to therapy.

Widespread pain means pain in both the 
left and right sides of the body that is 
both above and below the waist, and that 
affects both axial skeleton (i.e. 
cervical spine, anterior chest, thoracic 
spine, or low back) and the extremities.  
See 38 C.F.R. § 4.71a, Diagnostic Code 
5025, including Note (2005).:

The examiner should note that pertinent 
regulations state that widespread pain 
means pain in both the left and right 
sides of the body that is both above and 
below the waist, and that affects both 
axial skeleton (i.e. cervical spine, 
anterior chest, thoracic spine, or low 
back) and the extremities.

The examiner should also provide an 
opinion concerning the impact of the 
veteran's fibromyalgia on her ability to 
work.  The rationale for all opinions 
expressed should also be provided.

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2005) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Thereafter, the RO should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

